Citation Nr: 1327730	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  10-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a left leg disorder.

3.  Entitlement to service connection for a low back disorder


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to June 1965 and then served in the United States Army Reserve until 1969.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from February and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied service connection for residuals of a left hip/leg spinal injection.

In August 2011, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  During that hearing, the undersigned recharacterized the issues on appeal to better reflect the Veteran's contentions as now reflected on the decision title page.

In March 2012, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  

After issuance of the January 2013 supplemental statement of the case, additional medical evidence was apparently added to the record, some duplicative of that previously in the file.  The records include VA medical reports dated in March 1988 (regarding tendinitis to the Veteran's right shoulder), August 1996, March 1999 (regarding longstanding bilateral knee pain and stiffness diagnosed as degenerative joint disease), and May 2009 (results of x-rays taken by VA in May 2009).  However, the Veteran's representative and the Veteran submitted signed waivers of initial RO consideration of any additional evidence, dated in January and February 2013, respectively.  See 38 C.F.R. § 20.1304(c) (2012).  Thus, a remand for initial RO review of the new evidence is not warranted and the Board may proceed to consider the Veteran's claims on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that a left hip disorder, currently diagnosed as hip strain, had its onset in or is otherwise related to the Veteran's active service.

2.  The evidence of record preponderates against a finding that a left leg disorder had its onset in or is otherwise related to the Veteran's active service.

3.  The evidence of record preponderates against a finding that a low back disorder, variously diagnosed as osteoarthritis, lumbar strain, lumbar spondylosis, and facet hypertrophy at L4-5, had its onset in or is otherwise related to the Veteran's active service; osteoarthritis of the lumbar spine was not manifested to a compensable degree within one year of discharge from active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  The criteria for service connection for a left leg disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The November 2008 letter provided notice as to how VA assigns an appropriate disability rating or effective date, curing any timing defect.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA medical records were obtained; the Veteran did not identify any relevant private medical records.  A review of the Veteran's Virtual VA electronic file reveals VA medical records, dated from June 2004 to February 2005, from the VA medical center (VAMC) in Shreveport, Louisiana, and dated from April 2008 to January 2012, from the VAMC in Alexandria, Louisiana, also considered by the Board regarding the claims for service connection for left hip and leg, and low back, disorders currently on appeal.

In March 2012, the Board remanded the Veteran's case to the RO for further development that included obtaining records regarding the Veteran's treatment at the VAMC in Shreveport from 1982 to 2007 and the VAMC in San Francisco from 1982 to 2007, and scheduling him for a VA examination.  There has been substantial compliance with the Board's 2013 remand, as he was scheduled for VA examination in July 2012.  

In a July 2012 response to the AMC's inquiry, the VAMC in San Francisco reported that it was unable to find the requested outpatient records of the Veteran's treatment from 1965 to 1982, despite "an exhaustive search."  In October 2012, the VAMC in Shreveport provided records of the Veteran's treatment, dated from June 2004 to May 2005.  According to a December 17, 2012 Report of General Information, a VAMC Shreveport representative verified that there were no records regarding the Veteran's treatment at that facility from 1982 to April 2004.  

In a December 27, 2012 memorandum, the AMC concluded that clinical records regarding the Veteran's treatment, dated from 1965 to 1982 from the San Francisco VAMC, and from 1982 to 2004 from the Shreveport VAMC, were unavailable.  However, the Board observes that records dated from June 2004 to February 2005 were obtained from the Shreveport VAMC, although the earlier requested records were unavailable.  

It is unclear from what VA medical facility the 1988, 1996, and 1999 VA outpatient records mentioned above originate.  The May 2009 radiology records are from Alexandria VAMC and were evidently were added to the record after the July 2012 VA examination.  The records show mild lower lumbar spondylosis and an abnormal tibial spur in the joints, possibly an osteophyte in the left knee. 

In a July 2013 written statement, the Veteran's representative noted that, despite the RO's December 2012 formal finding of unavailability of VA medical records from the Shreveport and San Francisco VAMCs, the claims file contained records from those facilities previously reported as "unavailable."  The representative requested that the case be remanded for a new VA examination to enable to the examiner to review the Shreveport and San Francisco VAMC records and provide an addendum opinion.  However, the July 2012 VA examination report shows that the examiner reviewed the Veteran's claims file, which included the available records from the Shreveport VAMC, as well as those from the Alexandria VAMC.  No records were obtained from the San Francisco VAMC.  The 1988 and 1996 VA records do not discuss treatment for disorders pertinent to the claims on appeal.  The March 1999 VA record describes longstanding bilateral knee pain and stiffness diagnosed as degenerative joint disease and essentially confirms what the VA examiner knew.  

The August 2004 VAMC Shreveport records describe treatment for cardiac problems and are also not pertinent to the claims on appeal.  The May 2009 Alexandria VAMC radiology records showing mild lower lumbar spondylosis involving the articular facets also merely confirm what the examiner knew.  The records do not provide a new diagnosis or address the origin of the Veteran's claimed low back and left hip and leg disorders.  Thus, a remand for further examination or to obtain an addendum opinion is not warranted.  There is no indication that additional, pertinent, records were received after July 2012 to warrant remanding this case again.  "The VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc). 

Regarding the July 2012 VA examination, the Board finds it adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2012).  

In sum, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and non-VA treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

The Board has thoroughly reviewed the record in conjunction with this case, including the Veteran's service treatment records, VA medical records and examination reports, dated in 1988, 1996, 1999, and from 2004 to 2012, and his written statements and oral testimony in support of his claims.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Case law has established that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Moreover, although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, a veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of orthopedic pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In written statements and oral testimony in support of his claims, the Veteran asserts that he engaged in heavy lifting as a mechanic in service.  See Board hearing transcript at page 3.  He reported that he went to sick call on several occasions for left hip pain and was treated with pain pills.  Id.  He further stated that he sustained a fall from a truck on active duty and subsequently underwent a spinal procedure that led to chronic left hip, left leg, and low back pain.  Id. at 4-5.  He indicated that, upon receiving the lumbar puncture, his hip went numb and he could not move.  Id.  

The Veteran testified that he was hospitalized for three months in San Francisco, and then was discharged and served in the Reserve.  Id. at 8.  He indicated that VA treated him with pain pills for hip and leg pain shortly after discharge but his pain continued and he worked until 2000 when he could no longer continue due to hip and back pain.  Id. at 9-10.  The Veteran reported receiving VA medical treatment and denied receiving any private medical treatment, other than x-rays.  Id. at 17.

The Veteran's wife testified that she knew him for 20 years and he had pain since that time.  Id. at 19.  He had a limp and could not drive.  Id. at 20.

Upon review of the evidence of record, and after considering the laws and regulations applicable to the Veteran's claims, the Board finds that service connection is not warranted in this case.

Service treatment records show that, on April 27, 1965, the Veteran was hospitalized because of a syncopal episode with unconsciousness that occurred on the day of his scheduled departure by ship from Korea to the United States, after a night of heavy alcohol consumption.  He had no previous history of seizures, head trauma, incontinence or tongue biting.  A lumbar puncture was performed on April 27, 1965 as part of his diagnostic treatment and did not reveal any abnormality.  The record shows that he tolerated the procedure well and, on April 29, 1965, was asymptomatic.  The diagnosis was syncope of unknown etiology.  He was then evacuated by air to the United States.
A May 1965 clinical record reveals that the results of the Veteran's workup in Korea were within normal limits.  He was hospitalized on May 7, 1965 in Letterman General Hospital in San Francisco after leaving Korea.  On examination at admission, his extremities were normal and neurological examination findings were entirely normal.  While hospitalized, no disease was found.  He was discharged to duty on May 12, 1965.  On May 13, 1965, the Veteran was found medically qualified for separation.  At that time, records show that he was under neurologic observation for syncope of uncertain etiology but no disease was found.  

On a Report of Medical History, completed on May 13, 1965, when he was examined for separation, the Veteran denied having a bone, joint, or other deformity, a trick or locked knee, arthritis, or rheumatism.  On examination at that time, the Veteran's upper and lower extremities, and spine, were all normal.  A June 22, 1965 Clinical Record Cover Sheet shows that the Veteran was hospitalized for neurologic observation for syncope of uncertain etiology and no disease was found.

On a Report of Medical History completed during a periodic Reserve examination in January 1967, the Veteran again denied having a bone or joint abnormality, a trick knee or arthritis or rheumatism.  On examination at that time, his upper and lower extremities and spine were all normal.

Post-service, the March 1988 VA outpatient record indicates that the Veteran was seen for tendinitis of the right shoulder.  He did not complain of back or left hip or leg pain.  In August 1996, he was seen to obtain laboratory tests results and did not report any symtoms of back, low back, or hip pain.  In March 1999, he complained of longstanding mild bilateral knee pain and stiffness that was diagnosed as degenerative joint disease.

VA outpatient records, dated from 2004 to 2012, include a diagnosis of osteoarthritis and the Veteran's complaints of chronic hip and left leg pain.  Records show that osteoarthritis was entered into his clinical record in February 2007.

The Veteran was seen in the VA outpatient clinic in February 2008 for complaints of pain in his legs, knees, and feet, particularly in the evening.  It was noted that he performed construction work and was last seen in October 2006.  His x-rays were reviewed and the assessment included osteoarthritis.  In April 2008, the Veteran's osteoarthritis was described as stable.  A November 2008 record indicates that the Veteran had moderate bilateral leg and hip pain for some years that increased recently.

May 2009 VA outpatient records show that the Veteran complained of chronic pain in his legs, and had a history of osteoarthritis in his back.  Results of x-rays of his lumbar spine included an impression of mild lower lumbar spondylosis involving the articular facets.  X-rays of his left knee revealed an abnormal tibial spur into the joints, possibly an osteophyte.

According to a January 2010 VA outpatient record, the Veteran complained of having severe low back and leg pain for years.  On examination, he was observed to have some neck tenderness.  The assessment included osteoarthritis/chronic pain in the low back, legs, and neck.

In October 2010, the Veteran was seen in the VA outpatient clinic and complained of left hip and leg pain in the afternoon.  On examination, his spinal curvature was normal to appearance, with normal range of motion.  

An April 2011 VA outpatient record reflects the Veteran's complaint of bilateral hip pain.  On examination, his spinal curvature was normal to appearance.  There was low back tenderness down to the left gluteus and left leg.  The assessment included low back pain with radiculopathy down both sides, more on the left.

An April 2011 VA Examination for Housebound Status Or Permanent Need For Regular Aid and Attendance includes the Veteran's complaint of low back and hip pain that rendered him unable to work and perform regular activities.  It was noted that he had limited range of motion of his hips due to pain/osteoarthritis.  Diagnoses included osteoarthritis, low back pain, and hip pain.

In July 2012, the Veteran underwent VA examination.  He gave a history of mild low back pain that started in service, for which he was treated by medics with pills.  He also fell from a truck and was evacuated from Korea to San Francisco.  In 1993, he experienced a "ruptured disk" and started having more severe low back pain.  The examiner noted that x-rays were unavailable.  The Veteran worked for the railroad and then did construction work.  His back pain worsened.  

Further, the Veteran reported that, in 1998, he developed constant bilateral hip pain.  He had pain with sitting in the anterior of both legs.  His leg pain was relieved by moving his legs.  The examiner observed that x-rays of the hips did not document degenerative or traumatic arthritis.  The clinical diagnoses were lumbar strain (diagnosed in 2009), facet hypertrophy L4-5 (diagnosed in 2011), and bilateral hip strain.

The VA examiner opined that the Veteran's left hip, left leg, and low back disorders were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran underwent a single lumbar puncture, performed in Korea on April 27, 1965, following a syncopal episode.  There were no complications reported.  The examiner noted that, according to a July 7, 1965 note, the Veteran recovered uneventfully.   

The VA examiner observed that, after discharge, the Veteran spent many years employed in the construction and trucking industries.  He was 72 years old at the time of the examination and had low back pain and hip symtoms "consistent with his age and history of activities."  The examiner found no significant evidence of these problems (low back pain, hip or leg pain) being a factor during the Veteran's service-or post-service years.

Since the 2012 VA examiner's opinion was based on a review of the pertinent history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claim.  The VA examiner did not only provide data and conclusions, but also offered a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Moreover, there is no medical opinion of record to refute the July 2012 VA examiner's opinion.

Here, the Veteran reported treatment for a dizzy spell that involved a lumbar puncture during military service in April 1965.  The Board has no reason to doubt the Veteran's account of his treatment in service.  Nevertheless, when he was evaluated for discharge in May 1965, no problems with the spine or left hip or leg were identified.  Nor were any shown in January 1967 during the periodic Reserve service examination.

The record unequivocally shows that there was no medical evidence of arthritis, or any other diagnosed disability, of the lumbar spine or left hip or leg, within one year after service.  The first documented evidence of any type of leg and hip problem after service is from the VA treatment record dated in 2008 that reflects the Veteran's history of increased hip and leg pain, over 43 years after service.  Also, his history of osteoarthritis in the back was reported in the 2009 VA medical record, over 44 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Bilateral knee degenerative joint disease was noted in 1999, nearly 34 years after the Veteran's discharge from service.  Id.  In short, no medical opinion or other medical evidence relating the Veteran's back, left hip, and left leg disorders to service or any incident of service has been presented. 

In adjudicating the claims on appeal, the Board has also considered the Veteran's contention that a relationship exists between his current back and left hip and leg disorders, and military service.  In considering these claims, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

The Veteran is competent to describe his observable symptoms, such as back, hip, and leg pain.  Hence, his report that the back, and left hip and leg pain observed in service was the same as that observed after service, is competent.  Barr v. Nicholson, 21 Vet. App. at 303; Buchanan v. Nicholson, 451 F.3d at 1331.  The Veteran is not competent to say, however, that the back, and left hip and leg pain in service was actually the same conditions that have been identified currently.  While the Veteran might sincerely believe that the in-service and post-service conditions appeared the same, the July 2012 VA examiner explained that the Veteran had low back pain and hip symtoms "consistent with his age and history of activities."  The examiner found no significant evidence of these problems (low back pain, hip or leg pain) being a factor during his service or post-service years.

Again, while the Veteran offered credible testimony regarding his treatment in service for a dizzy spell that involved a lumbar puncture that caused hip numbness and led to chronic left hip and leg, and low back pain, a spine, leg, and hip abnormality was not noted during service examination for discharge in May 1965 or during periodic Reserve examination in January 1967.  The post service records show that, while the Veteran reported back pain since the 1960s, and hip pain since 1998, the first medical record of treatment for knee pain is from 1999, nearly 34 years after his discharge; leg and hip pain were first documented in 2008, nearly 43 years after his discharge; and a history of osteoarthritis of the back was noted in 2009, nearly 44 years after his discharge.  See Maxson v. Gober, 230 F.3d at 1333.  

The Board recognizes that the absence of documented post-service treatment cannot, by itself, invalidate the Veteran's claims of continuous symptomatology.  However, to the extent that he is claiming continuity of back, leg, and hip symptoms since service, he is not a reliable historian.  He made no mention of his back, leg, and hip problems in May 1965 during his service examination for separation, or in January 1967, during his periodic Reserve service examination, and examination of his spine, musculoskeletal system, and lower extremities at those times was normal.  He has not explained why he failed to mention pertinent difficulty when examined pursuant to service requirements.  Further, in August 2011, the Veteran testified that he was treated in service for left hip pain by medics who issued pain pills but, in July 2012, he told the VA examiner that he was treated for back pain in service by the medics who issued pain pills, although his service treatment records do not reflect such treatment.  Therefore, the Board does not find that there is credible evidence of continuity of symptomatology present in this case. 

Moreover, the Veteran is not competent to state that he has osteoarthritis of the low back or lumbar or hip strain or another orthopedic disorder.  The clinical pathology of spine and hip disorders is not readily recognizable by a layman, such as varicose veins or acne.  See Jandreau v. Nicholson.  Even medical professionals rely on laboratory test results, x-rays, and other diagnostic tools to diagnose spine and hip disorders, including osteoarthritis.

Further, the July 2012 VA examiner, who reviewed the Veteran's in-service treatment records and his post service medical records, and performed a clinical evaluation, concluded that the lumbar and hip strain and facet hypertrophy of L4-5 were less likely than not due to his military service.  The examiner found that the Veteran had low back pain and hip symtoms consistent with his age and history of activities.  The Veteran's contentions are outweighed by the medical evidence and opinion of the July 2012 VA examiner that reflects that he did not have a low back, hip, or leg disorder related to his active military service.  The Veteran's contentions as to etiology are not deemed competent and thus are not probative. 

Here, the Board is left with just one report of fall due to dizziness of unknown etiology treated, in part, with a lumbar puncture, in service, no reported complaints or findings of a diagnosed back, hip, or leg disorder after service until 2008, and a VA medical opinion to the effect that the Veteran did not have a low back, leg or hip disorder due to his active military service.  The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the July 2012VA examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  

In sum, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for low back, and left leg and hip disorders, and his claims must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a left hip disorder is denied.

Service connection for a left leg disorder is denied.

Service connection for a low back disorder is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals





